In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Bellantoni, J.), dated April 16, 1996, which (1) granted the motion of the defendant third-party plaintiff Claire Manufacturing Company for summary judgment dismissing the complaint and the motion of the third-party defendant Newburgh Enlarged School District for summary judgment dismissing the third-party complaint, and (2) denied the plaintiffs’ cross motion to amend their complaint.
Ordered that the order is affirmed, with costs.